Citation Nr: 0307696	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-26 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include headaches and left upper 
extremity pain.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbo-dorsal spine disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left eye disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  Further, the record reflects he has had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in May 1998, a 
transcript of which is of record.

The Board notes that the RO made a determination that new and 
material evidence had been presented with respect to the 
pertinent issues on appeal, but denied the underlying claims 
of service connection on the merits.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also VAOPGCPREC 
05-92.

For the reasons stated below, the Board finds, in part, that 
new and material evidence has been presented, but that 
additional development is required with respect to the left 
eye claim.  Accordingly, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  By a March 1993 decision, the Board found that new and 
material evidence had not been presented to reopen a claim of 
service connection for a disability of the upper and lower 
back.  This decision also denied service connection for a 
left eye disorder.  

3.  Although the record indicates the veteran appealed the 
Board's March 1993 decision to the United States Court of 
Appeals for Veterans Claims (Court), a September 1993 Court 
Order reflects that this appeal was withdrawn.

4.  The additional evidence submitted to reopen the veteran's 
claims of service connection for a cervical spine disorder, a 
lumbo-dorsal spine disorder, and a left eye disorder bears 
directly and substantially upon the specific matters under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of these claims.

5.  The record tends to show the veteran engaged in combat 
while on active duty.

6.  The medical evidence tends to relate the etiology of the 
veteran's current cervical and lumbo-dorsal spine disorders, 
as well as his right knee disorder, to his account of 
multiple injuries sustained as a result of an in-service 
helicopter crash.


CONCLUSIONS OF LAW

1.  The March 1993 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991) (38 U.S.C.A. § 7104(b) (West 2002)); 
38 C.F.R. § 20.1100 (1992) (38 C.F.R. § 20.1100 (2002)).

2.  New and material evidence having been submitted to reopen 
the claims of entitlement to service connection for a 
cervical spine disorder, a lumbo-dorsal spine disorder, and a 
left eye disorder, the claims are reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection is warranted for the veteran's 
cervical spine disorder, his lumbo-dorsal spine disorder, and 
his right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that, with the exception of the underlying 
claim of service connection for a left eye disorder, VA's 
duties have been fulfilled in the instant case.  Here, the RO 
advised the veteran of the evidence necessary to substantiate 
his claims, including the regulatory standard for new and 
material evidence, what information and evidence he was 
responsible for, and what evidence VA must secure, by various 
documents such as correspondence dated in July 1996, the May 
1997 Statement of the Case (SOC), and the various 
Supplemental Statements of the Case (SSOCs).  The Board also 
notes that the most recent SSOC promulgated in September 2002 
addressed the applicability of the VCAA to the facts of this 
case, and provided the veteran with a summary of the 
pertinent regulatory provisions thereof.  Accordingly, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Regarding the duty to 
assist, the Board notes that the veteran has been accorded 
multiple examinations in relation to the claims currently on 
appeal, he had the opportunity to present testimony at a 
personal hearing conducted in May 1998, and it does not 
appear he has identified any pertinent evidence that is not 
of record.  

Based on the foregoing, the Board finds that, except for the 
left eye claim, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

I.  New and Material Evidence

Background.  By a March 1993 decision, the Board found that 
new and material evidence had not been presented to reopen a 
claim of service connection for a disability of the upper and 
lower back.  This decision also denied service connection for 
a left eye disorder.  

The evidence of record at the time of the March 1993 Board 
decision included the veteran's service medical records, 
various statements from the veteran, a January 1993 personal 
hearing transcript, and various post-service medical records 
which covered a period through 1990.

In various statements, and at his January 1993 personal 
hearing, the veteran essentially contended that he injured 
his back twice during active service.  The first time 
occurred during basic training, while the second occurred as 
the result of a helicopter crash in 1965.  

A review of the record indicates that the veteran first 
reported being injured in a helicopter crash on a June 1970 
VA Form 21-526, Application for Compensation or Pension, as 
part of a claim regarding his service-connected nasal 
fracture.  

The veteran's service medical records contain no reference to 
any injuries to the cervical or lumbo-dorsal spine during 
active service, nor to a helicopter crash therein.  Although 
there is a field hospital record indicating treatment from 
April to May 1967 for a nasal fracture while in the Republic 
of Vietnam, nothing in this report indicates the 
circumstances which caused this injury.  Further, the 
veteran's neck and spine were clinically evaluated as normal 
on service examinations conducted in December 1964, May 1965, 
December 1965, and his September 1967 separation examination.  
However, the December 1964 examination evaluated his eyes as 
abnormal due to old injuries of the left eye, although vision 
was normal.  Further, the December 1965 examination found 
that his ocular motility was abnormal due to exotropia of the 
left eye, no diplopia.  Both the veteran's eyes and ocular 
motility were clinically evaluated as normal on his September 
1967 separation examination, and his vision was found to be 
normal.  Moreover, there is no reference to a left eye injury 
during active service.

The veteran's DD Form 214 shows that his military specialty 
was that of a light weapons infantryman.  Additionally, he 
was awarded, among other things, the Vietnam Service medal 
with 2 Bronze Stars, the Republic of Vietnam Campaign Medal 
with Device, Marksman (Rifle M-14), and Air Medal with 6th 
Oak Leaf Cluster.

An August 1968 VA hospitalization report notes that the 
veteran had a history of an injury to the left eye 6 months 
earlier, with somewhat poorer vision since that time.  
However, this report does not detail the circumstances of 
this purported injury.  During this hospitalization, the 
veteran underwent discussion of the left eye, with a 
discharge diagnosis of post-traumatic left eye with adherent 
leukoma.

Medical records from December 1978 indicate the veteran 
sustained a work-related injury, in which he fell on his 
back, shoulders, and head doing a complete roll, sustaining 
muscle spasms in the back.  However, he also reported that he 
had a history of back problems dating back to military basic 
training, with intermittent problems since that time.  
Similar notations were made on records dated in April 1979, 
which diagnosed cervical spontaneous, C5-6 and C6-7 with 
complete reversal of his curve; and status-post C-8 
radiculopathy, resolving.

On an August 1979 VA Form 21-526, the veteran claimed service 
connection for a back injury that occurred in 1965, but did 
not specify the circumstances of this injury.  Service 
connection was subsequently denied for a back condition by an 
October 1979 rating decision.  The veteran was notified of 
this decision, including his right to appeal, and he did not 
appeal.

Medical records from August 1980 note treatment for 
complaints of discomfort in the veteran's neck and upper 
back, as well as discomfort of his left shoulder.  In 
pertinent part, the veteran asserted that he was in a 
helicopter accident in 1965 with resulting injury to his neck 
and back.

Medical records from August 1986 reflect that the veteran 
received emergency room treatment for pain in the right flank 
and back following a fall of approximately 7 to 8 feet.  
Diagnosis was lumbo-dorsal trauma with resulting muscle 
soreness and costovertebral tenderness.  In addition, the 
record indicates that this injury occurred while the veteran 
was completing an obstacle course while on Reserve duty.  
Further, these records note a history of a back injury during 
bayonet practice in 1965.

At a February 1987 VA medical examination, the veteran 
reported that he fractured his nose in a 1964 helicopter 
crash, and that he injured his low back "in 1963 and basic 
training."  Diagnoses following examination included 
residual trauma, lumbosacral spine strain.  X-rays taken in 
conjunction with this examination revealed a normal 
lumbosacral spine.

At the January 1993 personal hearing, the veteran described 
the circumstances of his purported in-service helicopter 
crash.  He testified, in part, that he sustained whiplash in 
his back, a neck injury, a bruised eye, a left black eye, a 
broken nose, facial lacerations, as well as injuries to his 
left arm and left ankle.  He also testified that he served as 
a door gunner aboard the helicopter, that he had intermittent 
back pain following the helicopter crash, and that he did not 
complain of his back problems after service for fear he would 
be unable to obtain employment.  Further, he testified that 
he had left eye problems when he entered service, but that 
the examiner listed his vision as normal because they needed 
people in Vietnam.  He stated that he had no vision in his 
left eye at all when he entered service.

In the March 1993 decision, the Board found that the 
additional evidence submitted as part of the application to 
reopen merely duplicated, confirmed, or elaborated upon 
factual information previously of record, and was not new.  
Regarding the left eye claim, the Board found that the 
evidence of record failed to show that the veteran sustained 
a left eye injury during service, and that there was no 
demonstration of the alleged current residuals.

Although the record indicates the veteran appealed the 
Board's March 1993 decision to the Court, a September 1993 
Court Order reflects that this appeal was withdrawn.

The evidence submitted since the last prior denial in March 
1993 includes additional statements from the veteran, a May 
1998 personal hearing transcript, service personnel records, 
and additional post-service medical records which cover a 
period through 2001.

In various statements, as well as his May 1998 personal 
hearing, the veteran essentially contended that he was a 
Vietnam combat veteran, and that he has multiple current 
disabilities due to injuries he sustained as a result of an 
in-service helicopter crash.  At his personal hearing, he 
described the circumstances of the purported crash, and that 
it resulted in a fractured nose, a black eye, and injuries to 
his back and neck.  He also testified that he had injured his 
left eye at the age of 6, and had vision problems at the time 
of his enlistment examination, but that the examiner listed 
20/20 in order for him to be able to enter the military, even 
though his vision was not actually normal.  It was contended 
that the in-service left eye injury aggravated the pre-
existing left eye disorder to the point that surgery was 
required in 1968.  The veteran acknowledged at the hearing 
that this surgery made his eye better than it was when he 
entered into service.  He also indicated that he had no 
pertinent post-service injuries, other than in 1978 when he 
fell and aggravated his back.

The veteran's service personnel records confirm that he was 
stationed in the Republic of Vietnam from July 1966 to July 
1967, during which his principal duty was that of an Aerial 
Door Gunner/Door Gunner, to include service with a Helicopter 
Company.

The additional medical records continue to show treatment and 
evaluation for low back, cervical spine, and left eye 
problems.  For example, records dated in September 1971 note 
that the veteran was shoveling asphalt during the day, and 
that night his neck and back started to hurt.  Diagnosis was 
myositis.

Medical records from December 1971 reflect that the veteran, 
while in an alcoholic state, was involved in a fight and 
sustained several facial injuries, including marked 
tumefaction of both eyelids.  It was noted that his past 
history included trauma to the left eye with loss of vision 
several years earlier.  Examination of the eyes showed 
bilateral tumefaction with hematomas both upper eyelids.  
Further, the left eye had stigmata from old traumatism, and 
conjunctival hemorrhage.  The right eye was normal.

At a December 1996 VA orthopedic examination, the veteran 
reported, in part, that he was in a helicopter crash in 1966 
in Vietnam, in which he sustained multiple injuries including 
whiplash, a nasal fracture, and a sprain of the right knee.  
Diagnoses following examination were residual, nasal 
fracture; residual right knee sprain; and chronic cervical 
strain with left arm radiculopathy.  Further, X-rays taken in 
conjunction with this examination revealed severe 
degenerative joint disease of the cervical spine.

At an October 2000 VA medical examination, the veteran 
reported in part, that he was in a helicopter crash in 
Vietnam in which he sustained a broken nose, as well as pain 
in the jaws and the neck.  He also reported that his left eye 
was injured at age 6 by a sharp object striking the pupil, 
and that he later developed a cataract after serving in 
Vietnam which was operated on in 1968.  Following examination 
of the veteran, the examiner concluded, in part, that the 
neck was showing signs of radiculopathy involving the left 
upper limb; and that he had an aphakic left eye with 
divergent laterally.

The veteran underwent a new VA orthopedic examination in 
January 2001, at which the examiner noted that the veteran's 
claims file had been reviewed and summarized pertinent 
records therein.  Further, the examiner noted that veteran's 
account of an in-service helicopter crash, as well as a fall 
while on Reserve duty in 1986.  Following examination of the 
veteran, the examiner diagnosed, in part, low back strain 
with X-rays pending.  The examiner also commented that he was 
unable to substantiate the etiology of the veteran being in 
the helicopter crash, although that was possible and to grant 
that would be giving the veteran the benefit of the doubt.  
In addition, the examiner diagnosed cervical spine with 
severe degenerative joint disease and probable left upper 
extremity radiculopathy.  The examiner stated that, on a more 
likely than not basis, the etiology was the in-service 
helicopter crash.  Also, the examiner indicated that X-rays 
of the thoracic and lumbar spines were normal.  

The veteran also underwent a VA eye examination in January 
2001, at which the examiner noted that the claims file had 
been reviewed.  Additionally, it was noted that the veteran 
reported he had no useful vision in his left eye; that when 
he was 5 or 6 years-old, he was stuck in the eye with a tack, 
and had poor vision ever since.  He also reported that when 
he enlisted, the doctor informed him he had a cataract in his 
left eye, but he wanted to join the service, and was listed 
with normal vision.  Moreover, he reported that he was 
involved in a helicopter crash during service, sustaining, in 
part, a black eye.  The left eye was also watery after the 
accident, but he denied any diplopia at the time.  He further 
reported that he had surgery in 1968 to remove a cataract 
from his left eye.  Following examination of the veteran, the 
examiner diagnosed corneal scarring with papillary 
displacement status-post ocular injury; aphakia; and 
longstanding left exotropia with suppression.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) (West 2002) 
which states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the additional evidence 
submitted to reopen the veteran's claims of service 
connection for a cervical spine disorder, a lumbo-dorsal 
spine disorder, and a left eye disorder, includes the 
veteran's own statements and hearing testimony which tend to 
provide additional details regarding the circumstances of his 
purported in-service helicopter crash, as well as the post-
service history of these disabilities.  See Hodge at 1363.  
The service personnel records also provide additional 
pertinent information regarding these claims.  Moreover, the 
additional medical records, particularly the January 2001 VA 
orthopedic examination, provides additional details regarding 
the etiology of the pertinent disabilities that were not of 
record at the time of the last prior denial.  As such, the 
Board finds that the evidence submitted as part of the 
veteran's application to reopen bears directly and 
substantially upon the specific matters under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
these claims.  Therefore, new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's case does not end with a 
finding that new and material evidence has been submitted.  
The Board must now address the merits of the underlying 
service connection claims.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

As detailed above, the veteran contends that his current 
disabilities are due to injuries he sustained as a result of 
an in-service helicopter crash.  However, nothing in the 
service medical or personnel records confirms that such an 
accident actually occurred.  Nevertheless, the records do 
confirm that he was treated at a field hospital for a nasal 
fracture while in the Republic of Vietnam, and he maintains 
that this fracture was due to the helicopter crash.  He has 
also maintained for over 30 years that such a crash occurred.  
Further, his personnel records, to include his DD Form 214, 
reflects that his military occupational specialty was that of 
a light weapons infantryman, and that he served as an Aerial 
Door Gunner/Door Gunner for a Helicopter Company while in 
Vietnam.  He was also awarded the Republic of Vietnam 
Campaign Medal with Device, and the Air Medal with 6th Oak 
Leaf Cluster.  These documents tend to provide supporting 
evidence that such an accident could have occurred, and that 
the veteran was engaged in combat during his service in 
Vietnam.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that he did engage in combat while on active 
duty in Vietnam.  There being no clear and convincing 
evidence to the contrary, his account of the in-service 
helicopter crash is accepted as valid.  

The Board must now address whether the competent medical 
evidence supports a finding that his current disabilities are 
causally related to this incident.

The January 2001 VA orthopedic examiner opined, in essence, 
that assuming that the helicopter crash did occur, then his 
current cervical and lumbo-dorsal spine disorders were 
incurred as a result of this incident.  However, the Board 
notes that the veteran's neck and spine were clinically 
evaluated as normal at the time of his separation from 
service.  There is also evidence of an intercurrent, work-
related injury to the neck and low back in December 1978.  
Nevertheless, the veteran has maintained for many years that 
he has had intermittent neck and low back pain since the in-
service helicopter crash.  He also testified that the 1978 
injury only aggravated the disabilities that were already in 
existence at that time.  Moreover, the January 2001 VA 
examiner reviewed the veteran's clams file in conjunction 
with the examination, and no competent medical evidence is of 
record which refutes this opinion.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the evidence tends to support a finding 
that his cervical and lumbo-dorsal spine disorders are 
causally related to service.  As such, service connection is 
warranted for these disabilities.

With respect to the left eye disorder, the Board finds that 
additional development is required.  In particular, no 
competent medical opinion is of record, to include the 
January 2001 VA eye examination, which addresses whether the 
current disability was aggravated by active service, to 
include the in-service helicopter crash.  Therefore, as noted 
in the Introduction, the Board is undertaking additional 
development with respect to this underlying claim of service 
connection, and will issue a separate decision once this 
development is complete. 

II.  Right Knee

The veteran contends, in essence, that he also injured his 
right knee as a result of the in-service helicopter crash, 
and that he has had intermittent problems since that 
accident.  However, he acknowledged at his May 1998 personal 
hearing that he had not sought any medical treatment for this 
knee since his in-service injury.  He also testified that he 
had no post-service injuries to the knee.

The veteran's service medical records reflect that he was 
treated for an injury to his right knee in May 1965 after he 
hit it against "something" and twisted it.  He received 
conservative treatment for this injury.  There is no further 
indication of any right knee problems during active service, 
and his lower extremities were clinically evaluated as normal 
on his September 1967 separation examination.

At the December 1996 VA orthopedic examination, the veteran 
reported, in part, that he strained his right knee as a 
result of the in-service helicopter crash.  Diagnoses 
following examination included residual right knee sprain.

As noted above, the veteran underwent a VA orthopedic 
examination in January 2001, at which the examiner indicated 
the claims file had been reviewed.  The veteran reported, in 
part, that he injured his right knee during the in-service 
helicopter crash, and that he had had no injuries since that 
time.  Following examination of the veteran, the examiner 
diagnosed right knee with strain, X-rays pending.  Moreover, 
as with the neck and low back disorders, the examiner stated 
that he was unable to substantiate the claim of etiology 
being the in-service helicopter crash, and to grant this 
would be giving the veteran the benefit of the doubt, but the 
veteran did deny any knee injury since the mid-1960s.  The 
examiner also indicated that X-rays of the right knee were 
normal.

For the reasons stated above, the Board has determined that 
the veteran's account of the in-service helicopter crash is 
valid.  Similarly, as with the cervical and lumbo-dorsal 
spine disorders, the January 2001 VA orthopedic examiner 
indicated that, assuming that such a crash had occurred, the 
right knee was etiologically related to service.  The Board 
is cognizant of the fact that the lower extremities were 
clinically evaluated as normal at the time of the veteran's 
separation from service, and that it was many years after 
service that he was diagnosed with a right knee disorder.  
Nevertheless, the medical evidence tends to show that the 
veteran has a current right knee disorder, and the only 
competent medical opinion which addresses the etiology of 
this disability tends to relate it to service.  Resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that he is entitled to a grant of service connection for a 
right knee disorder.


ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for a cervical 
spine disorder, a lumbo-dorsal spine disorder, and a left eye 
disorder, the claims are reopened; to this extent only the 
benefit sought on appeal is allowed.

Entitlement to service connection for a cervical spine 
disorder, to include headaches and left upper extremity pain, 
is granted.

Entitlement to service connection for a lumbo-dorsal spine 
disorder is granted.

Entitlement to service connection for a right knee disorder 
is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

